Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 27, 2022

                                       No. 04-22-00182-CV

                            IN THE INTEREST OF A.R.T., a Child

                   From the 288th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020PA01505
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
        In this accelerated appeal of the order terminating Appellant’s parental rights to her child,
Appellant’s brief was due on May 23, 2022. See TEX. R. APP. P. 38.6(a). To date, Appellant has
not filed a brief or a motion for extension of time to file the brief.
        We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of prosecution. See id. R. 38.8(a). If
Appellant fails to respond as ordered, we will abate this appeal to the trial court for an
abandonment hearing. Cf. id. R. 38.8(b)(2); Herndon v. Tex. Dep’t of Family & Protective
Servs., No. 03-11-00030-CV, 2012 WL 896010, at *1 (Tex. App.—Austin Mar. 13, 2012, no
pet.) (mem. op.); In re T.V., 8 S.W.3d 448, 449 (Tex. App.—Waco 1999, order).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of May, 2022.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court